DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are canceled.
Claims 21-40 are new.
Claims 21-40 are pending and have been examined.
This action is in reply to the papers filed on 11/30/2020.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 03/30/2021, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 11/30/2020 as modified by the amendment filed on xxx.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of anticipatory-nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,885,558.
Appl. 17/107,454: Claim 21. A method comprising: 
Pat 10,885,558: Claim 1. A method comprising: 
Appl. 17/107,454: Claim 21. receiving, by one or more data processors, a user selection indicating one or more data features pertaining to user behavior of a user in relation to an image of a product, the image of the product displayed on a website accessed by the user; 
Pat 10,885,558: Claim 1. receiving, by one or more data processors, a user selection indicating one or more data features pertaining to user behavior of a user in relation to an image of a product, the image of the product displayed on a website accessed by the user; 
Appl. 17/107,454: Claim 21. generating, by the one or more data processors and using a machine learning algorithm, a data representation based on the one or more data features pertaining to the user behavior in relation to the image of the product, 
Pat 10,885,558: Claim 1. generating, by the one or more data processors and using a machine learning algorithm, a data representation based on the one or more data features pertaining to the user behavior in relation to the image of the product, 
Appl. 17/107,454: Claim 21. the data representation including a template data feature representing one or more structural elements of an online banner image, 
Pat 10,885,558: Claim 7. The method of claim 1, wherein the generating of the online banner image for the user based on the data representation includes: identifying a template data feature included in the data representation of the machine learning algorithm, the template data feature representing one or more structural elements of the online banner image; and generating the online banner image to include the one or more structural elements represented by the template data feature.
Appl. 17/107,454: Claim 21. the machine learning algorithm trained with training data comprising known data combinations of user behavior data features and corresponding structural elements of online banner images; and 
Pat 10,885,558: Claim 1. the data representation including one or more characteristics of an online banner image and including a vector of the one or more data features pertaining to the user behavior, the vector further including one or more look-and-feel data features associated with the online banner image, the machine learning algorithm trained with training data comprising known data combinations of user behavior data features and corresponding characteristics of online banner images, the known data combinations based on previous user interaction; and 
Appl. 17/107,454: Claim 21. generating, by the one or more data processors and for display at a client device in communication with the one or more data processors, the online banner image for the user based on the data representation.
Pat 10,885,558: Claim 1. generating, by the one or more data processors and for display at a client device in communication with the one or more data processors, the online banner image for the user based on the data representation.
Appl. 17/107,454: Claim 22. The method of claim 21, wherein the one or more structural elements comprise at least one background color associated with the online banner image and/or at least one alphanumeric string included in the online banner image.
Pat 10,885,558: Claim 8. The method of claim 7, wherein the one or more structural elements included in the online banner image comprise at least one background color associated with at least one portion of the online banner image, at least one alphanumeric string that is included in the at least one portion of the online banner image, and at least one product image associated with a product included in an inventory of products available for purchase.
Appl. 17/107,454: Claim 23. The method of claim 21, further comprising: causing display of the online banner image in a user interface of the client device associated with the user.
Pat 10,885,558: Claim 2. The method of claim 1, further comprising: causing display of the online banner image in a user interface of the client device associated with the user.
Appl. 17/107,454: Claim 24. The method of claim 21, further comprising: receiving, from the client device, an indication of an input; updating the data representation based on adding an additional feature that indicates the input; and updating the online banner image based on the updated data representation.
Pat 10,885,558: Claim 3. The method of claim 2, further comprising: receiving, from the client device, an indication of an input; updating the data representation of the machine learning algorithm based on adding an additional feature that indicates the input; and updating the online banner image for the user based on the updated data representation.
Appl. 17/107,454: Claim 25. The method of claim 24, wherein the input comprises a selection of the online banner image.
Pat 10,885,558: Claim 4. The method of claim 3, wherein the input is a selection of the online banner image.
The system and CRM claim groupings contain claims with similar features to the method claim grouping and are rejected under the same rationale. The dependent claims are further rejected based upon their dependency from a rejected base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 21-40 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium for generating personalized banner images using machine learning.
Claim 21 recites [a] method comprising: receiving, by one or more data processors, a user selection indicating one or more data features pertaining to user behavior of a user in relation to an image of a product, the image of the product displayed on a website accessed by the user; generating, by the one or more data processors and using a machine learning algorithm, a data representation based on the one or more data features pertaining to the user behavior in relation to the image of the product, the data representation including a template data feature representing one or more structural elements of an online banner image, the machine learning algorithm trained with training data comprising known data combinations of user behavior data features and corresponding structural elements of online banner images; and generating, by the one or more data processors and for display at a client device in communication with the one or more data processors, the online banner image for the user based on the data representation.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 

Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 21-27 recite a method and, therefore, are directed to the statutory class of a process. Claims 28-34 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  Claims 35-40 recite a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 21: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
21. A method comprising:

No additional elements are positively claimed.
receiving, by one or more data processors, a user selection indicating one or more data features pertaining to user behavior of a user in relation to an image of a product, the image of the product displayed on a website accessed by the user; 

This limitation includes the step of receiving, by one or more data processors, a user selection indicating one or more data features pertaining to user behavior of a user in relation to an image of a product, the image of the product displayed on a website accessed by the user. 
But for the one or more data processors and client device, this limitation is directed to receiving, processing, and displaying known information in order to facilitate the generation of personalized banner images using machine learning which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
receiving, by one or more data processors, a user selection
generating, by the one or more data processors and using a machine learning algorithm, a data representation based on the one or more data features pertaining to the user behavior in relation to the image of the product, 

This limitation includes the step of generating, by the one or more data processors and using a machine learning algorithm, a data representation based on the one or more data features pertaining to the user behavior in relation to the image of the product. 
But for the one or more data processors and client device, this limitation is directed to receiving, processing, and displaying known information in order to facilitate the generation of personalized banner images using machine learning which may be categorized as any of the following:
mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) 
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
generating, by the one or more data processors and using a machine learning algorithm, a data representation
the data representation including a template data feature representing one or more structural elements of an online banner image, the machine learning algorithm trained with training data comprising known data combinations of user behavior data features and corresponding structural elements of online banner images; and 

This limitation includes the step of the data representation including a template data feature representing one or more structural elements of an online banner image, the machine learning algorithm trained with training data comprising known data combinations of user behavior data features and corresponding structural elements of online banner images. 
No additional elements are positively claimed.
This limitation is directed to processing and organizing known information in order to facilitate the generation of personalized banner images using machine learning which may be categorized as any of the following:
mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) 
and/or
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
generating, by the one or more data processors and for display at a client device in communication with the one or more data processors, the online banner image for the user based on the data representation.

This limitation includes the step of generating, by the one or more data processors and for display at a client device in communication with the one or more data processors, the online banner image for the user based on the data representation. 
But for the one or more data processors and client device, this limitation is directed to receiving, processing, and displaying known information in order to facilitate the generation of personalized banner images using machine learning which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
generating, by the one or more data processors and for display at a client device in communication with the one or more data processors, the online banner image


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as receiving, processing, and displaying known information) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed for receiving, processing, and displaying known information data. Applicant’s Specification (PGPub. 2021/0103957 [0086-0087 – general purpose processor] In some embodiments, a hardware module may be implemented mechanically, electronically, or any suitable combination thereof. For example, a hardware module may include dedicated circuitry or logic that is permanently configured to perform certain operations. For example, a hardware module may be a special-purpose processor, such as a Field-Programmable (late Array (FPGA) or an Application Specific Integrated Circuit (ASIC). A hardware module may also include programmable logic or circuitry that is temporarily configured by software to perform certain operations. For example, a hardware module may include software executed by a general-purpose processor or other programmable processor. Once configured by such software, hardware modules become specific machines (or specific components of a machine) uniquely tailored to perform the configured functions and are no longer general-purpose processors. It will be appreciated that the decision to implement a hardware module mechanically, in dedicated and permanently configured circuitry, or in temporarily configured circuitry (e.g., configured by software) may be driven by cost and time considerations.) refers to a general computer system, but they do not include any technically-specific computer algorithm or code. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed one or more data processors and client device merely receives, processes, and displays known information.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system claim 28 and CRM claim 35 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 22-27, 29-34, and 36-40 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims receiving data, processing data, and displaying data. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from generating personalized banner images using machine learning. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 28, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over: Di et al. 2015/0286898; in view of Koch et al. 2017/0287023; in further view of Balestrieri et al. 2011/0307319.
Regarding Claim 21. Di et al. 2015/0286898 teaches A method comprising: receiving, by one or more data processors (Di et al. 2015/0286898 [Fig. 15 and 0126 - processors]), a user selection indicating (Di et al. 2015/0286898 [0015 – user selection] Fashion (e.g., apparel) is a fast-growing category in online shopping. Because a user shopping in an online store may not have the same sensory experience as when shopping in a brick-and-mortar store, the use of images depicting the items (e.g., goods or services) for sale is very important. Images of items, especially of apparel goods for which their appearance matters to the buyers, play a key role in conveying crucial information about the goods that can be hard to express in text. Whether a user selects (e.g., clicks on) an image to visually examine the item illustrated in the image may influence whether the user purchases the item.) one or more data features pertaining to user behavior of a user in relation to an image of a product (Di et al. 2015/0286898 [0017 - image evaluation of the image, in some example embodiments, may be based on an image analysis of the image and on an analysis of user behavior in relation to (e.g., toward) images] In some example embodiments, an image evaluation system may facilitate an image evaluation of an image depicting an item for sale. The image evaluation of the image, in some example embodiments, may be based on an image analysis of the image and on an analysis of user behavior in relation to (e.g., toward) images. According to certain example embodiments, the evaluation of an image may include an examination of the image based on a number of image attributes (e.g., a display type for the item, professional photography, lighting, atmosphere, image quality, or a suitable combination thereof), a classification of the image into one or more categories based on one or more image attributes, a comparison of the image to other images submitted by other sellers, and/or a determination of the likelihood of obtaining a desired response from a user (e.g., a potential buyer of the item) who sees the image. This evaluation may be based on a comparison of the image with images of other similar items in similar categories, as well as compared with images provided by other sellers. [0056 - The image evaluation machine 310 may perform a user behavior analysis 450 based on the user behavior data 440 to learn (e.g., determine) what images are preferred by the users (e.g., buyers)] The image evaluation machine 310 may perform a user behavior analysis 450 based on the user behavior data 440 to learn (e.g., determine) what images are preferred by the users (e.g., buyers). In particular, the image evaluation machine 310 may determine what image attribute-value pairs may correlate to desirable user behavior (e.g., clicking on the image or purchasing the item depicted in the image). For example, the user behavior data 440 may be collected from an e-commerce platform (e.g., an online marketplace, an online store, or a web site). The e-commerce platform may enable users to search for items for sale using a text query entered at a web site. In each search session, a user may input a query looking for a certain item and the search engine may return multiple search results that reference the items (e.g., images that depict the items). Searches may be very personalized tasks with huge variations in terms of search intention and product attributes. In order to focus only on apparel items and limit the images to similar content (e.g., the same category of product), the image evaluation machine 310 may limit the scope of user behavior data collected.), the image of the product displayed on a website accessed by the user (Di et al. 2015/0286898 [0027; 0034; Fig. 1 - websites][0053 – user behavior analysis interpreted as data features pertaining to user behavior of a user] The confidence score value of the received image 410 and the low-level-quality score value of the received image 410 may be combined, in some instances, based on multiplying the confidence score value of the received image 410 and the low-level-quality score value of the received image 410 to compute the image score value of the received image 410. In other instances, the confidence score value of the received image 410 and the low-level-quality score value of the received image 410 may be assigned particular weights, according to a weight assigning rule, to generate a weighted confidence score value of the received image 410 and a weighted low-level-quality score value of the received image 410. The weighted confidence score value of the received image 410 and the weighted low-level-quality score value of the received image 410 may be added together to compute the image score value of the received image 410. In some example embodiments, the particular weights may be selected during the user behavior analysis 450 of user behavior data 440 that indicates how users, who see a plurality of images that depict similar items and have different image attribute values, act in relation to particular images. [0055 – user behavior data] According to various example embodiments, the image evaluation machine 310 collects (e.g., captures, accesses, or receives) user behavior data 440 (e.g., indicators of actions taken by potential buyers, actual buyers, or a combination thereof, in relation to a plurality of images that depict clothing items of a particular type). In some example embodiments, the user behavior data 440 represents the behavior of one or more users searching for an item and responding to (e.g., selecting or not selecting, or viewing or not viewing) one or more images that depict the searched item and that are displayed to the one or more users. The user behavior data 440, in some example embodiments, is collected over a period of time. In other example embodiments, the user behavior data 440 is collected at one instance in time.) (Di et al. 2015/0286898 [0019 – improving image in order to obtain a desired response from user…ctr for image] According to various example embodiments, a recommendation may address improving the image in order to obtain a desired response from users (e.g., increase the click-through rate for the image or increase sales of the item). In some example embodiments, the image evaluation of an image submitted by (e.g., received from) a seller of an item depicted in the image is based on the results of an analysis of the image submitted by the seller and on the results of an analysis of data that describes user behavior in relation to images that depict items similar to the item (e.g., belonging to the same category of clothing) depicted in the image received from the seller. The data that describes user behavior in relation to images may include indicators of actions taken by users (e.g., buyers) in response to seeing a plurality of images displayed to the users. The data that describes user behavior in relation to images (also called "user behavior data" or "user behavior indicators") may be captured (e.g., collected) based on the interaction of one or more users with numerous images that include a variety of display types and are of varied image quality (e.g., lighting, professional photographs, or a suitable combination thereof). [0048] In response to receiving the image 410, the image evaluation machine 310 analyses (e.g., performs an image analysis 420 of) the image using at least one computer processor. In some example embodiments, to perform the image analysis 420, the image evaluation machine 310 extracts one or more visual features from the received image 410. The image evaluation machine 310 may also identify the value(s) of one or more image attributes of the received image 410 based on the extracted one or more visual features of the received image 410 and the image attribute data 430 (e.g., data that identifies or describes image attributes and the values the image attributes may take). The image evaluation machine 310 may also classify the received image 410 into one or more categories based on the value(s) of the one or more image attributes 430. [0049] For example, the one or more visual features extracted from the received image 410 may include data that indicates a display type (e.g., a human person, a mannequin, or a flat display) used to display the clothing item depicted in the received image 410. The image attribute data 430 may include a number of image attributes, such as a display type, background, contrast, or lighting. Each image attribute 430 may be associated with (e.g., take, or have a corresponding) one or more values. For instance, the display type attribute may take one of three values: (1) person, (2) mannequin, or (3) flat. Based on the one or more visual features extracted from the received image 410 and the display type attribute, the image evaluation machine 310 may identify the value of the display attribute of the received image 410 (e.g., person). The image evaluation machine 310 may classify the received image 410 into a specific display type category (e.g., the person category, the mannequin category, or the flat category) based on the identified value of the display type attribute of the received image 410. [0058] The image evaluation machine 310 may rank the search results referencing the items (e.g., the images depicting a black dress) based on their relevance to a particular keyword. In some example embodiments, when collecting the user behavior data 440, the image evaluation machine 310 may collect only data that describes user behavior in relation to images of highly relevant items. The highly relevant items may be the items depicted in images displayed on the first search results page in response to a query entered by a user. [0071] The results of the user behavior analysis 450 described above may show that, in some example embodiments, the P-type display of clothing in images may be the most effective product presentation among the three display types, and may help the most to attract users' attention and raise the sell-through rate. The results of the user behavior analysis 450 may be useful to numerous recipients, for example, to apparel e-retailers in choosing a better presentation strategy or to e-commerce operators in designing a better search or feed recommendation system to improve click-through rates. Furthermore, in some example embodiments, the user behavior analysis 450 may be used to evaluate an image that depicts an item to determine the likelihood of the image to elicit a desired response from a potential buyer of the item.); generating, by the one or more data processors and using a machine learning algorithm (Di et al. 2015/0286898 [0057 – image evaluation machine interpreted as machine learning algorithm] In some example embodiments, the image evaluation machine 310 may be configured to be a query-dependent machine. As a query-dependent machine, the image evaluation machine 310 may be configured to collect only descriptors of (e.g., data that describes) query sessions that use a specific keyword. For example, the image evaluation machine 310 may be configured to collect only descriptors of query sessions using the keyword “black dress.” In another example, the image evaluation machine 310 may be configured to collect only descriptors of query sessions using the keyword “sweaters.” By configuring the image evaluation machine 310 to be a query-dependent machine, the image evaluation machine 310 may limit the scope of user behavior data collected based on a specific query. [0066 - image evaluation machine  … model interpreted as algorithm] The image evaluation machine 310 may also use the PMF-user choice model to determine the difference between the preferences for each display style and to quantitatively compare them. In the PMF-user choice model, W.sub.i⊂f,m,p may denote the level of preference toward each type, f.sub.i⊂f,m,p may be the proportions of each type in the original set of retrieved items where F.sub.f+F.sub.m+F.sub.p=1, and P.sub.i⊂f,m,p may be the proportion of each type among the clicked items. The smaller the proportion F.sub.i is, the harder it shows up in search result and picked by user. The higher preference W.sub.i is, the more likely this given type may be be selected. Thus, P.sub.i is affected by both factors: distribution bias represented by F.sub.i and preference bias W.sub.i. [0153 - algorithms] Some portions of the subject matter discussed herein may be presented in terms of algorithms or symbolic representations of operations on data stored as bits or binary digital signals within a machine memory (e.g., a computer memory). Such algorithms or symbolic representations are examples of techniques used by those of ordinary skill in the data processing arts to convey the substance of their work to others skilled in the art. As used herein, an “algorithm” is a self-consistent sequence of operations or similar processing leading to a desired result. In this context, algorithms and operations involve physical manipulation of physical quantities. Typically, but not necessarily, such quantities may take the form of electrical, magnetic, or optical signals capable of being stored, accessed, transferred, combined, compared, or otherwise manipulated by a machine. It is convenient at times, principally for reasons of common usage, to refer to such signals using words such as “data,” “content,” “bits,” “values,” “elements,” “symbols,” “characters,” “terms,” “numbers,” “numerals,” or the like. These words, however, are merely convenient labels and are to be associated with appropriate physical quantities.), a data representation based on the one or more data features pertaining to the user behavior in relation to the image of the product (Di et al. 2015/0286898 [0043 – image evaluation machine] FIG. 3 is a network diagram illustrating a network environment 300 suitable for image evaluation, according to some example embodiments. The network environment 300 includes an image evaluation machine 310 (e.g., the image evaluator 132), a database 126, and devices 330 and 350, all communicatively coupled to each other via a network 390. The image evaluation machine 310, with or without the database 126, may form all or part of a network-based system 305 (e.g., a cloud-based server system configured to provide one or more image processing services, image evaluation services, or both, to the devices 330 and 350). One or both of the devices 330 and 350 may include a camera that allows capture of an image (e.g., an image of an item for sale). One or both of the devices 330 and 350 may facilitate the communication of the image (e.g., as a submission to the database 126) to the image evaluation machine 310. The image evaluation machine 310 and the devices 330 and 350 may each be implemented in a computer system, in whole or in part, as described below with respect to FIG. 16.), the data representation including a template data feature representing one or more structural elements of an online banner image (Di et al. 2015/0286898 [0086 – color is interpreted as a structural element] As shown in FIG. 6B, the method 600 may include one or more of method operations 634, 634, 636, and 637, according to some example embodiments. Method operation 634 may be performed after method operation 632, in which the image analysis module 520 determines a likelihood of a user (e.g., a generic buyer, a specific buyer, etc.) engaging in a desired user behavior in relation to the received image. At method operation 634, the image analysis module 520 accesses value(s) of one or more image attributed of another (e.g., a second) image of another similar item. The item depicted in the image and the other similar item depicted in the other image may have similar characteristics, such as style, color, pattern, etc. For example, both the item and the other similar item may be little black dresses.), 
the machine learning algorithm trained with training data comprising known data combinations of user behavior data features and corresponding structural elements of online banner images (Di et al. 2015/0286898 [0056 - image evaluation machine 310 may perform a user behavior analysis 450 based on the user behavior data 440 to learn (e.g., determine) what images are preferred by the users (e.g., buyers) -interpreted as machine learning algorithm trained with training data comprising known data combinations of user behavior] The image evaluation machine 310 may perform a user behavior analysis 450 based on the user behavior data 440 to learn (e.g., determine) what images are preferred by the users (e.g., buyers). In particular, the image evaluation machine 310 may determine what image attribute-value pairs may correlate to desirable user behavior (e.g., clicking on the image or purchasing the item depicted in the image). For example, the user behavior data 440 may be collected from an e-commerce platform (e.g., an online marketplace, an online store, or a web site). The e-commerce platform may enable users to search for items for sale using a text query entered at a web site. In each search session, a user may input a query looking for a certain item and the search engine may return multiple search results that reference the items (e.g., images that depict the items). Searches may be very personalized tasks with huge variations in terms of search intention and product attributes. In order to focus only on apparel items and limit the images to similar content (e.g., the same category of product), the image evaluation machine 310 may limit the scope of user behavior data collected. [0019 – behavior indicators interpreted as machine learning algorithm trained with training data comprising known data combinations of user behavior data features] According to various example embodiments, a recommendation may address improving the image in order to obtain a desired response from users (e.g., increase the click-through rate for the image or increase sales of the item). In some example embodiments, the image evaluation of an image submitted by (e.g., received from) a seller of an item depicted in the image is based on the results of an analysis of the image submitted by the seller and on the results of an analysis of data that describes user behavior in relation to images that depict items similar to the item (e.g., belonging to the same category of clothing) depicted in the image received from the seller. The data that describes user behavior in relation to images may include indicators of actions taken by users (e.g., buyers) in response to seeing a plurality of images displayed to the users. The data that describes user behavior in relation to images (also called “user behavior data” or “user behavior indicators”) may be captured (e.g., collected) based on the interaction of one or more users with numerous images that include a variety of display types and are of varied image quality (e.g., lighting, professional photographs, or a suitable combination thereof). [0051 – combination of attributes interpreted as combinations of user behavior data features and corresponding structural elements] According to certain example embodiments, one or more image attributes and their values (e.g., one or more attribute-value pairs) serve as basis for computing an image score value for an image. For example, for a particular image of a black dress the value of the attribute “display type” is identified to be “person”, the value of the attribute “lighting” is determined to be “good”, and the value of the attribute “background” is determined to be “white.” Based on these attribute-value pairs, an image score value may be determined for the particular image of the black dress. Other attributes, such as contrast, clarity, arrangement, composition, or balance, or a suitable combination of attributes, may also serve as basis for computing the image score value of an image that depicts an item.); and generating, by the one or more data processors and for display at a client device in communication with the one or more data processors, the online banner image for the user based on the data representation (Di et al. 2015/0286898 [Fig. 6][0123 - based on the image score value of the image received from the seller, what type of output to generate] In certain example embodiments, the output module 540 may determine, based on the image score value of the image received from the seller, what type of output to generate. For example, the image analysis module 520 may determine, based on the extracted visual features of the image that the image utilizes the P-type display to depict the item of clothing. Based on the image utilizing the P-type display, the image analysis module 520 may assign a high image score value to the image (as compared to other images that utilize the M-type or F-type). The output module 540 may determine, based on the image score value of the image, that the output that references the image may include feedback that references the image (for instance, feedback with respect to how the image compares (e.g., positively) to other images submitted by other sellers) but may not include a recommendation how to improve the image based on the image already having a high image score value.).
Di et al. 2015/0286898 may not expressly disclose the “machine learning” features, however, Koch et al. 2017/0287023 teaches these features as follows (Koch et al. 2017/0287023 [0024 – machine learning model] At step 225, recommendation system 100 generates aggregated matched data based on catalog data 205, ad display data 210, user behavior data 215, and image feature data 220. For example, recommendation system 100 can join the data sources catalog data 205, ad display data 210, user behavior data 215, and image feature data 220 to associate the data across the data sources. Beneficially, this permits matching data across the data sources with click and purchase events. Recommendation system 100 can then separate the aggregated matched data into training data set 230 and testing data set 235. Recommendation system 100 can then apply regression techniques using methods such as the Broyden-Fletcher-Goldfarb-Shanno algorithm to training data set 230 to generate machine learning model 115. Machine learning model 115 can be trained to predict the similarity between catalog items. For example, machine learning model 115 can be trained to predict a likelihood that a non-blacklisted item should be blacklisted based on one or more identified blacklisted catalog items. Beneficially, by training machine learning model 115 on catalog data 205, ad display data 210, user behavior data 215, and image feature data 220, the model can utilize any of those kinds of data predictively. Further, by training machine learning model 115 on data relating to multiple merchant catalogs, a more robust and accurate model can be generated. As will be appreciated by those of skill in the art, recommendation system 100 can then test and verify machine learning model 115 using testing dataset 235.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Di et al. 2015/0286898 to include the machine learning features as taught by Koch et al. 2017/0287023. One of ordinary skill in the art would have been motivated to do so in order to utilize common and well known machine learning techniques to train a model/algorithm which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Di et al. 2015/0286898 may not expressly disclose the “template” and “banner” features, however, Balestrieri et al. 2011/0307319 teaches these features as follows a template data feature representing one or more structural elements of an online banner image (Balestrieri et al. 2011/0307319 [0019 - method of designing and displaying advertisements … banner ads… template] Briefly stated, the system and method of designing and displaying advertisements, described further below, generally concerns three seller-controlled variables associated with advertising: ad content, ad placement, and promotion and/or pricing of the products associated with the ad (e.g., ad-specific promotion/pricing). Ad content involves determining which products to advertise from among a collection of products, and/or which products to advertise together in a same banner ad. Ad content can also include the design of links from a particular ad. Different banner ads, or differently-placed banner ads, may lead to different web-store landing pages. Thus, the ad content can also involve the selection of products that are associated with the landing page to which a particular banner ad is linked. For example, one banner ad for software may land a user on an accounting software page of a software web-store, while another differently-placed, but similar-looking, banner ad may land a user on a word processing software web page of the software web-store. Ad content can also include the look and feel of a particular ad, determined by a number of modifiable elements of the banner ad including text, background color, foreground color, size, font size, font type, bitmaps, vector images, graphics, icons, movies, videos, audio, animation, logo, template, and/or the like, and combinations thereof.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Di et al. 2015/0286898 to include the banner template features as taught by Balestrieri et al. 2011/0307319. One of ordinary skill in the art would have been motivated to do so in order to utilize common and well known banner template techniques to create banner ads in a uniform and efficient manner which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 28. A system comprising: one or more hardware processors; and a machine-readable medium for storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: receiving a user selection indicating one or more data features pertaining to user behavior of a user in relation to an image of a product, the image of the product displayed on a website accessed by the user; generating, by the one or more data processors and using a machine learning algorithm, a data representation based on the one or more data features pertaining to the user behavior in relation to the image of the product, the data representation including a template data feature representing one or more structural elements of an online banner image, the machine learning algorithm trained with training data comprising known data combinations of user behavior data features and corresponding structural elements of online banner images; and generating, for display at a client device in communication with the one or more hardware processors, the online banner image for the user based on the data representation.
Claim 28, has similar limitations as of Claim(s) 21, therefore it is REJECTED under the same rationale as Claim(s) 21. 

Regarding Claim 35. A non-transitory machine-readable storage medium storing instructions that, when executed by one or more hardware processors, cause the one or more hardware processors to perform operations comprising: receiving a user selection indicating one or more data features pertaining to user behavior of a user in relation to an image of a product, the image of the product displayed on a website accessed by the user; generating, by the one or more data processors and using a machine learning algorithm, a data representation based on the one or more data features pertaining to the user behavior in relation to the image of the product, the data representation including a template data feature representing one or more structural elements of an online banner image, the machine learning algorithm trained with training data comprising known data combinations of user behavior data features and corresponding structural elements of online banner images; and generating, for display at a client device in communication with the one or more hardware processors, the online banner image for the user based on the data representation.
Claim 35, has similar limitations as of Claim(s) 21, therefore it is REJECTED under the same rationale as Claim(s) 21. 

Claims 22, 29, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over: Di et al. 2015/0286898; in view of Koch et al. 2017/0287023; in further view of Balestrieri et al. 2011/0307319.
 Regarding Claim 22. Di et al. 2015/0286898 further teaches The method of claim 21, wherein the one or more structural elements comprise at least one background color associated with the online banner image (Di et al. 2015/0286898 [0049 - background] For example, the one or more visual features extracted from the received image 410 may include data that indicates a display type (e.g., a human person, a mannequin, or a flat display) used to display the clothing item depicted in the received image 410. The image attribute data 430 may include a number of image attributes, such as a display type, background, contrast, or lighting. Each image attribute 430 may be associated with (e.g., take, or have a corresponding) one or more values. For instance, the display type attribute may take one of three values: (1) person, (2) mannequin, or (3) flat. Based on the one or more visual features extracted from the received image 410 and the display type attribute, the image evaluation machine 310 may identify the value of the display attribute of the received image 410 (e.g., person). The image evaluation machine 310 may classify the received image 410 into a specific display type category (e.g., the person category, the mannequin category, or the flat category) based on the identified value of the display type attribute of the received image 410. [0086 – color is interpreted as a structural element] As shown in FIG. 6B, the method 600 may include one or more of method operations 634, 634, 636, and 637, according to some example embodiments. Method operation 634 may be performed after method operation 632, in which the image analysis module 520 determines a likelihood of a user (e.g., a generic buyer, a specific buyer, etc.) engaging in a desired user behavior in relation to the received image. At method operation 634, the image analysis module 520 accesses value(s) of one or more image attributed of another (e.g., a second) image of another similar item. The item depicted in the image and the other similar item depicted in the other image may have similar characteristics, such as style, color, pattern, etc. For example, both the item and the other similar item may be little black dresses.) and/or at least one alphanumeric string included in the online banner image . 
Regarding Claim 29. The system of claim 28, wherein the one or more structural elements comprise at least one background color associated with the online banner image and/or at least one alphanumeric string included in the online banner image.
Claim 29, has similar limitations as of Claim(s) 22, therefore it is REJECTED under the same rationale as Claim(s) 22. 

Regarding Claim 36. The non-transitory machine-readable storage medium of claim 35, wherein the one or more structural elements comprise at least one background color associated with the online banner image and/or at least one alphanumeric string included in the online banner image.
Claim 36, has similar limitations as of Claim(s) 22, therefore it is REJECTED under the same rationale as Claim(s) 22. 

Claims 23, 30, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over: Di et al. 2015/0286898; in view of Koch et al. 2017/0287023; in further view of Balestrieri et al. 2011/0307319.
Regarding Claim 23. Di et al. 2015/0286898 further teaches The method of claim 21, further comprising: causing display of the online banner image in a user interface of the client device associated with the user (Di et al. 2015/0286898 [0122] Method operation 1403 may be performed as part (e.g., a precursor task, a subroutine, or a portion) of method operation 640, in which the output module 540 generates an output that references the image. At method operation 1403, the output module 540 generates a set of guidelines that assist sellers in selecting images that are likely to result in desired responses from buyers. In some example embodiments, the set of guidelines may describe suggestions how to generate or select quality images that may facilitate the increase in sales of the items depicted in the images. The guidelines may be provided (e.g., displayed) to the sellers of the items, for example, at an e-commerce site where the sellers may market or sell their items. In some example embodiments, the guidelines are provided to the sellers before the sellers transmit (e.g., upload) images to the e-commerce site. In certain example embodiments, the guidelines are provided to the sellers after the sellers transmit (e.g., upload) images to the e-commerce site. The set of guidelines may be customized for particular sellers based on the results of the evaluation of the images received from the particular sellers. For example, upon the image analysis module 520 completing the image evaluation of an image received from a seller and determining that the image may require improvement, the output module 540 generates a customized set of guidelines that may assist the seller in selecting an image that is likely to result in desired responses from buyers. The communication module 550 may display the set of guidelines to the seller via a device of the seller. [0126] FIG. 15 is a block diagram illustrating a mobile device 1500, according to an example embodiment. The mobile device 1500 may include a processor 1502. The processor 1502 may be any of a variety of different types of commercially available processors 1502 suitable for mobile devices 1500 (for example, an XScale architecture microprocessor, a microprocessor without interlocked pipeline stages (MIPS) architecture processor, or another type of processor 1502). A memory 1504, such as a random access memory (RAM), a flash memory, or other type of memory, is typically accessible to the processor 1502. The memory 1504 may be adapted to store an operating system (OS) 1506, as well as application programs 1508, such as a mobile location enabled application that may provide LBSs to a user. The processor 1502 may be coupled, either directly or via appropriate intermediary hardware, to a display 1510 and to one or more input/output (I/O) devices 1512, such as a keypad, a touch panel sensor, a microphone, and the like. Similarly, in some embodiments, the processor 1502 may be coupled to a transceiver 1514 that interfaces with an antenna 1516. The transceiver 1514 may be configured to both transmit and receive cellular network signals, wireless data signals, or other types of signals via the antenna 1516, depending on the nature of the mobile device 1500. Further, in some configurations, a GPS receiver 1518 may also make use of the antenna 1516 to receive GPS signals.).
Regarding Claim 30. The system of claim 28, wherein the operations further comprise: causing display of the online banner image in a user interface of the client device associated with the user.
Claim 30, has similar limitations as of Claim(s) 23, therefore it is REJECTED under the same rationale as Claim(s) 23. 

Regarding Claim 37. The non-transitory machine-readable storage medium of claim 35, wherein the operations further comprise: causing display of the online banner image in a user interface of the client device associated with the user.
Claim 37, has similar limitations as of Claim(s) 23, therefore it is REJECTED under the same rationale as Claim(s) 23. 

Claims 24, 31, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over: Di et al. 2015/0286898; in view of Koch et al. 2017/0287023; in further view of Balestrieri et al. 2011/0307319.
Regarding Claim 24. Di et al. 2015/0286898 further teaches The method of claim 21, further comprising: receiving, from the client device, an indication of an input (Di et al. 2015/0286898 [0143 – input components] In some example embodiments, the machine 1600 may be a portable computing device, such as a smart phone or tablet computer, and have one or more additional input components 1630 (e.g., sensors or gauges). Examples of such input components 1630 include an image input component (e.g., one or more cameras), an audio input component (e.g., a microphone), a direction input component (e.g., a compass), a location input component (e.g., a global positioning system (GPS) receiver), an orientation component (e.g., a gyroscope), a motion detection component (e.g., one or more accelerometers), an altitude detection component (e.g., an altimeter), and a gas detection component (e.g., a gas sensor). Inputs harvested by any one or more of these input components may be accessible and available for use by any of the modules described herein.); updating the data representation based on adding an additional feature that indicates the input (Di et al. 2015/0286898 [0080] At method operation 630, the image analysis module 520 performs, using one or more processors, an image evaluation of the image. The performing of the image evaluation of the image may include performing an image analysis of the image and evaluating the image based on the image analysis of the image. The evaluating of the image may be based on a result of the image analysis and a result of the user behavior analysis accessed by the receiver module 510. In some example embodiments, the evaluating of the image includes determining a likelihood of obtaining a desired response from one or more buyers to whom the image may be displayed. [0121 – modifying and improving an image based upon user input or interaction/engagement interpreted as updating] The recommendation may include a result of the image evaluation of the image (e.g., an evaluation of the image to determine the likelihood of a user, who sees the image, engaging in an interest-manifesting action in relation to the image or the item), an explanation of the image evaluation results, a comparison of a plurality of images received from the seller, a report of the evaluation of the image, a comparison of the image submitted by the seller and the images submitted by other sellers (e.g., based on the image score values or the image ranking value of the respective images), a suggestion to select a more effective display type to display the item in the image, a suggestion to modify the values of one or more other image attributes (e.g., better lighting, a white background, professional photography, fewer items shown in the image, or a better image composition), a set of guidelines to assist the seller in making a decision on how to improve the image depicting the item (e.g., a cost-benefit analysis of different image improving options), examples of good or bad images, or a suitable combination thereof.); and updating the online banner image based on the updated data representation (Di et al. 2015/0286898 [0121] The recommendation may include a result of the image evaluation of the image (e.g., an evaluation of the image to determine the likelihood of a user, who sees the image, engaging in an interest-manifesting action in relation to the image or the item), an explanation of the image evaluation results, a comparison of a plurality of images received from the seller, a report of the evaluation of the image, a comparison of the image submitted by the seller and the images submitted by other sellers (e.g., based on the image score values or the image ranking value of the respective images), a suggestion to select a more effective display type to display the item in the image, a suggestion to modify the values of one or more other image attributes (e.g., better lighting, a white background, professional photography, fewer items shown in the image, or a better image composition), a set of guidelines to assist the seller in making a decision on how to improve the image depicting the item (e.g., a cost-benefit analysis of different image improving options), examples of good or bad images, or a suitable combination thereof.).
Regarding Claim 31. The system of claim 28, wherein the operations further comprise: receiving, from the client device, an indication of an input; updating the data representation based on adding an additional feature that indicates the input; and updating the online banner image based on the updated data representation.
Claim 31, has similar limitations as of Claim(s) 24, therefore it is REJECTED under the same rationale as Claim(s) 24. 

Regarding Claim 38. The non-transitory machine-readable storage medium of claim 35, wherein the operations further comprise: receiving, from the client device, an indication of an input; updating the data representation based on adding an additional feature that indicates the input; and updating the online banner image based on the updated data representation.
Claim 38, has similar limitations as of Claim(s) 24, therefore it is REJECTED under the same rationale as Claim(s) 24. 

Claims 25, 32, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over: Di et al. 2015/0286898; in view of Koch et al. 2017/0287023; in further view of Balestrieri et al. 2011/0307319; in even further view of Hotta 2014/0200996.
Regarding Claim 25. Di et al. 2015/0286898 may not expressly disclose the banner selection features, however, Hotta 2014/0200996 teaches these features as follows The method of claim 24, wherein the input comprises a selection of the online banner image (Hotta 2014/0200996 [0037 – select the banner image with input means such as a mouse] The banner image B displays merely an outline of the advertising information, and displays, for example, "Click here!" etc., and is adapted to urge a user who wants to know more detailed information about the product etc. of the advertiser to click ( select) the banner image B with input means, such as a mouse.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Di et al. 2015/0286898 to include the banner selection features as taught by Hotta 2014/0200996. One of ordinary skill in the art would have been motivated to do so in order to utilize common and well known GUI features which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


.
Regarding Claim 32. The system of claim 31, wherein the input comprises a selection of the online banner image.
Claim 32, has similar limitations as of Claim(s) 25, therefore it is REJECTED under the same rationale as Claim(s) 25. 

Regarding Claim 39. The non-transitory machine-readable storage medium of claim 38, wherein the input comprises a selection of the online banner image.
Claim 39, has similar limitations as of Claim(s) 25, therefore it is REJECTED under the same rationale as Claim(s) 25. 

Claims 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over: Di et al. 2015/0286898; in view of Koch et al. 2017/0287023; in further view of Balestrieri et al. 2011/0307319.
Regarding Claim 26. Di et al. 2015/0286898 further teaches The method of claim 24, further comprising: identifying a number of user selections of the online banner image and a number of user selection of the updated online banner image (Di et al. 2015/0286898 [0015 – user select / user clicks] Fashion (e.g., apparel) is a fast-growing category in online shopping. Because a user shopping in an online store may not have the same sensory experience as when shopping in a brick-and-mortar store, the use of images depicting the items (e.g., goods or services) for sale is very important. Images of items, especially of apparel goods for which their appearance matters to the buyers, play a key role in conveying crucial information about the goods that can be hard to express in text. Whether a user selects (e.g., clicks on) an image to visually examine the item illustrated in the image may influence whether the user purchases the item. [0063 – user click response] Given multiple relevant items displayed on the search result page, a user click response at the search result page may be identified (e.g., by the image evaluation machine 310). By categorizing image content into PMF types, Table 1 above shows a significant distribution shift from the original displayed search result to what were clicked by the users. The ratio of Person-type (also “P-type”) is only 24.65% for displayed items, but increases to 27.53% for clicked items. Proportions decrease for both Mannequin-type (also “M-type”) and Flat-type (also “F-type”) for the clicked items. This distribution indicates that users favor P-type displays over M-type or F-type. Buyers show a strong inclination toward items presented in P-type even for different price segments or seller type.); and assigning a respective weighted value to the online banner image and the updated online banner image (Di et al. 2015/0286898 [0115 - assigning particular weights to the image appeal score value of the image] The combining of the image appeal score value and of the low-level-quality-score value may include, in some instances, multiplying the image appeal score value of the image A and the low-level-quality-score value of the image A to compute the final score value of the image A. The combining of the image appeal score value of the image A and of the low-level-quality-score value of the image A may include, in some instances, assigning particular weights to the image appeal score value of the image A and to the low-level-quality-score value of the image A, according to a weight assigning rule, to generate a weighted image appeal score value of the image A and a weighted low-level-quality-score value of the image A. The combining may further include adding the weighted image appeal score value of the image A and the weighted low-level-quality-score value of the image A to compute the final score value of the image A. In some example embodiments, the particular weights may be selected during the analysis of the user behavior data. Some or all of the scores' values (e.g., the confidence score value, the image score value, or the final score value) attributed to an image may be stored in one or more records of a database (e.g., the database 126).) , the respective weighted value based on a corresponding one of the number of user selections (Di et al. 2015/0286898 [0053 – user behavior analysis] The confidence score value of the received image 410 and the low-level-quality score value of the received image 410 may be combined, in some instances, based on multiplying the confidence score value of the received image 410 and the low-level-quality score value of the received image 410 to compute the image score value of the received image 410. In other instances, the confidence score value of the received image 410 and the low-level-quality score value of the received image 410 may be assigned particular weights, according to a weight assigning rule, to generate a weighted confidence score value of the received image 410 and a weighted low-level-quality score value of the received image 410. The weighted confidence score value of the received image 410 and the weighted low-level-quality score value of the received image 410 may be added together to compute the image score value of the received image 410. In some example embodiments, the particular weights may be selected during the user behavior analysis 450 of user behavior data 440 that indicates how users, who see a plurality of images that depict similar items and have different image attribute values, act in relation to particular images. [0055 – user behavior data] According to various example embodiments, the image evaluation machine 310 collects (e.g., captures, accesses, or receives) user behavior data 440 (e.g., indicators of actions taken by potential buyers, actual buyers, or a combination thereof, in relation to a plurality of images that depict clothing items of a particular type). In some example embodiments, the user behavior data 440 represents the behavior of one or more users searching for an item and responding to (e.g., selecting or not selecting, or viewing or not viewing) one or more images that depict the searched item and that are displayed to the one or more users. The user behavior data 440, in some example embodiments, is collected over a period of time. In other example embodiments, the user behavior data 440 is collected at one instance in time. [0019 – improving image in order to obtain a desired response from user…ctr for image] According to various example embodiments, a recommendation may address improving the image in order to obtain a desired response from users (e.g., increase the click-through rate for the image or increase sales of the item). In some example embodiments, the image evaluation of an image submitted by (e.g., received from) a seller of an item depicted in the image is based on the results of an analysis of the image submitted by the seller and on the results of an analysis of data that describes user behavior in relation to images that depict items similar to the item (e.g., belonging to the same category of clothing) depicted in the image received from the seller. The data that describes user behavior in relation to images may include indicators of actions taken by users (e.g., buyers) in response to seeing a plurality of images displayed to the users. The data that describes user behavior in relation to images (also called "user behavior data" or "user behavior indicators") may be captured (e.g., collected) based on the interaction of one or more users with numerous images that include a variety of display types and are of varied image quality (e.g., lighting, professional photographs, or a suitable combination thereof). [0048] In response to receiving the image 410, the image evaluation machine 310 analyses (e.g., performs an image analysis 420 of) the image using at least one computer processor. In some example embodiments, to perform the image analysis 420, the image evaluation machine 310 extracts one or more visual features from the received image 410. The image evaluation machine 310 may also identify the value(s) of one or more image attributes of the received image 410 based on the extracted one or more visual features of the received image 410 and the image attribute data 430 (e.g., data that identifies or describes image attributes and the values the image attributes may take). The image evaluation machine 310 may also classify the received image 410 into one or more categories based on the value(s) of the one or more image attributes 430. [0049] For example, the one or more visual features extracted from the received image 410 may include data that indicates a display type (e.g., a human person, a mannequin, or a flat display) used to display the clothing item depicted in the received image 410. The image attribute data 430 may include a number of image attributes, such as a display type, background, contrast, or lighting. Each image attribute 430 may be associated with (e.g., take, or have a corresponding) one or more values. For instance, the display type attribute may take one of three values: (1) person, (2) mannequin, or (3) flat. Based on the one or more visual features extracted from the received image 410 and the display type attribute, the image evaluation machine 310 may identify the value of the display attribute of the received image 410 (e.g., person). The image evaluation machine 310 may classify the received image 410 into a specific display type category (e.g., the person category, the mannequin category, or the flat category) based on the identified value of the display type attribute of the received image 410. [0058] The image evaluation machine 310 may rank the search results referencing the items (e.g., the images depicting a black dress) based on their relevance to a particular keyword. In some example embodiments, when collecting the user behavior data 440, the image evaluation machine 310 may collect only data that describes user behavior in relation to images of highly relevant items. The highly relevant items may be the items depicted in images displayed on the first search results page in response to a query entered by a user. [0071] The results of the user behavior analysis 450 described above may show that, in some example embodiments, the P-type display of clothing in images may be the most effective product presentation among the three display types, and may help the most to attract users' attention and raise the sell-through rate. The results of the user behavior analysis 450 may be useful to numerous recipients, for example, to apparel e-retailers in choosing a better presentation strategy or to e-commerce operators in designing a better search or feed recommendation system to improve click-through rates. Furthermore, in some example embodiments, the user behavior analysis 450 may be used to evaluate an image that depicts an item to determine the likelihood of the image to elicit a desired response from a potential buyer of the item.).
Regarding Claim 33. The system of claim 31, wherein the operations further comprise: identifying a number of user selections of the online banner image and a number of user selection of the updated online banner image; and assigning a respective weighted value to the online banner image and the updated online banner image, the respective weighted value based on a corresponding one of the number of user selections.
Claim 33, has similar limitations as of Claim(s) 26, therefore it is REJECTED under the same rationale as Claim(s) 26. 

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over: Di et al. 2015/0286898; in view of Koch et al. 2017/0287023; in further view of Balestrieri et al. 2011/0307319.
Regarding Claim 27. Di et al. 2015/0286898 further teaches The method of claim 26, wherein the respective weighted value of the online banner image (Di et al. 2015/0286898 [0053 – weighted score] The confidence score value of the received image 410 and the low-level-quality score value of the received image 410 may be combined, in some instances, based on multiplying the confidence score value of the received image 410 and the low-level-quality score value of the received image 410 to compute the image score value of the received image 410. In other instances, the confidence score value of the received image 410 and the low-level-quality score value of the received image 410 may be assigned particular weights, according to a weight assigning rule, to generate a weighted confidence score value of the received image 410 and a weighted low-level-quality score value of the received image 410. The weighted confidence score value of the received image 410 and the weighted low-level-quality score value of the received image 410 may be added together to compute the image score value of the received image 410. In some example embodiments, the particular weights may be selected during the user behavior analysis 450 of user behavior data 440 that indicates how users, who see a plurality of images that depict similar items and have different image attribute values, act in relation to particular images. [0115 – weighted score] The combining of the image appeal score value and of the low-level-quality-score value may include, in some instances, multiplying the image appeal score value of the image A and the low-level-quality-score value of the image A to compute the final score value of the image A. The combining of the image appeal score value of the image A and of the low-level-quality-score value of the image A may include, in some instances, assigning particular weights to the image appeal score value of the image A and to the low-level-quality-score value of the image A, according to a weight assigning rule, to generate a weighted image appeal score value of the image A and a weighted low-level-quality-score value of the image A. The combining may further include adding the weighted image appeal score value of the image A and the weighted low-level-quality-score value of the image A to compute the final score value of the image A. In some example embodiments, the particular weights may be selected during the analysis of the user behavior data. Some or all of the scores' values (e.g., the confidence score value, the image score value, or the final score value) attributed to an image may be stored in one or more records of a database (e.g., the database 126).) and 

Di et al. 2015/0286898 may not expressly disclose the machine learning features, however, Koch et al. 2017/0287023 teaches these features as follows the updated online banner image comprise at least a portion of the training data used by the machine learning algorithm (Koch et al. 2017/0287023 [0024 – machine learning model] At step 225, recommendation system 100 generates aggregated matched data based on catalog data 205, ad display data 210, user behavior data 215, and image feature data 220. For example, recommendation system 100 can join the data sources catalog data 205, ad display data 210, user behavior data 215, and image feature data 220 to associate the data across the data sources. Beneficially, this permits matching data across the data sources with click and purchase events. Recommendation system 100 can then separate the aggregated matched data into training data set 230 and testing data set 235. Recommendation system 100 can then apply regression techniques using methods such as the Broyden-Fletcher-Goldfarb-Shanno algorithm to training data set 230 to generate machine learning model 115. Machine learning model 115 can be trained to predict the similarity between catalog items. For example, machine learning model 115 can be trained to predict a likelihood that a non-blacklisted item should be blacklisted based on one or more identified blacklisted catalog items. Beneficially, by training machine learning model 115 on catalog data 205, ad display data 210, user behavior data 215, and image feature data 220, the model can utilize any of those kinds of data predictively. Further, by training machine learning model 115 on data relating to multiple merchant catalogs, a more robust and accurate model can be generated. As will be appreciated by those of skill in the art, recommendation system 100 can then test and verify machine learning model 115 using testing dataset 235.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Di et al. 2015/0286898 to include the machine learning features as taught by Koch et al. 2017/0287023. One of ordinary skill in the art would have been motivated to do so in order to utilize common and well known machine learning techniques to train a model/algorithm which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 34. The system of claim 33, wherein the respective weighted value of the online banner image and the updated online banner image comprise at least a portion of the training data used by the machine learning algorithm.
Claim 34, has similar limitations as of Claim(s) 27, therefore it is REJECTED under the same rationale as Claim(s) 27. 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over: Di et al. 2015/0286898; in view of Koch et al. 2017/0287023; in further view of Balestrieri et al. 2011/0307319.
Regarding Claim 40. Di et al. 2015/0286898 further teaches The non-transitory machine-readable storage medium of claim 38, wherein the operations further comprise: identifying a number of user selections of the online banner image and a number of user selection of the updated online banner image (Di et al. 2015/0286898 [0015 – user select / user clicks] Fashion (e.g., apparel) is a fast-growing category in online shopping. Because a user shopping in an online store may not have the same sensory experience as when shopping in a brick-and-mortar store, the use of images depicting the items (e.g., goods or services) for sale is very important. Images of items, especially of apparel goods for which their appearance matters to the buyers, play a key role in conveying crucial information about the goods that can be hard to express in text. Whether a user selects (e.g., clicks on) an image to visually examine the item illustrated in the image may influence whether the user purchases the item. [0063 – user click response] Given multiple relevant items displayed on the search result page, a user click response at the search result page may be identified (e.g., by the image evaluation machine 310). By categorizing image content into PMF types, Table 1 above shows a significant distribution shift from the original displayed search result to what were clicked by the users. The ratio of Person-type (also “P-type”) is only 24.65% for displayed items, but increases to 27.53% for clicked items. Proportions decrease for both Mannequin-type (also “M-type”) and Flat-type (also “F-type”) for the clicked items. This distribution indicates that users favor P-type displays over M-type or F-type. Buyers show a strong inclination toward items presented in P-type even for different price segments or seller type.); and assigning a respective weighted value to the online banner image and the updated online banner image (Di et al. 2015/0286898 [0115 - assigning particular weights to the image appeal score value of the image] The combining of the image appeal score value and of the low-level-quality-score value may include, in some instances, multiplying the image appeal score value of the image A and the low-level-quality-score value of the image A to compute the final score value of the image A. The combining of the image appeal score value of the image A and of the low-level-quality-score value of the image A may include, in some instances, assigning particular weights to the image appeal score value of the image A and to the low-level-quality-score value of the image A, according to a weight assigning rule, to generate a weighted image appeal score value of the image A and a weighted low-level-quality-score value of the image A. The combining may further include adding the weighted image appeal score value of the image A and the weighted low-level-quality-score value of the image A to compute the final score value of the image A. In some example embodiments, the particular weights may be selected during the analysis of the user behavior data. Some or all of the scores' values (e.g., the confidence score value, the image score value, or the final score value) attributed to an image may be stored in one or more records of a database (e.g., the database 126).), the respective weighted value based on a corresponding one of the number of user selections (Di et al. 2015/0286898 [0053 – user behavior analysis] The confidence score value of the received image 410 and the low-level-quality score value of the received image 410 may be combined, in some instances, based on multiplying the confidence score value of the received image 410 and the low-level-quality score value of the received image 410 to compute the image score value of the received image 410. In other instances, the confidence score value of the received image 410 and the low-level-quality score value of the received image 410 may be assigned particular weights, according to a weight assigning rule, to generate a weighted confidence score value of the received image 410 and a weighted low-level-quality score value of the received image 410. The weighted confidence score value of the received image 410 and the weighted low-level-quality score value of the received image 410 may be added together to compute the image score value of the received image 410. In some example embodiments, the particular weights may be selected during the user behavior analysis 450 of user behavior data 440 that indicates how users, who see a plurality of images that depict similar items and have different image attribute values, act in relation to particular images. [0055 – user behavior data] According to various example embodiments, the image evaluation machine 310 collects (e.g., captures, accesses, or receives) user behavior data 440 (e.g., indicators of actions taken by potential buyers, actual buyers, or a combination thereof, in relation to a plurality of images that depict clothing items of a particular type). In some example embodiments, the user behavior data 440 represents the behavior of one or more users searching for an item and responding to (e.g., selecting or not selecting, or viewing or not viewing) one or more images that depict the searched item and that are displayed to the one or more users. The user behavior data 440, in some example embodiments, is collected over a period of time. In other example embodiments, the user behavior data 440 is collected at one instance in time. [0019 – improving image in order to obtain a desired response from user…ctr for image] According to various example embodiments, a recommendation may address improving the image in order to obtain a desired response from users (e.g., increase the click-through rate for the image or increase sales of the item). In some example embodiments, the image evaluation of an image submitted by (e.g., received from) a seller of an item depicted in the image is based on the results of an analysis of the image submitted by the seller and on the results of an analysis of data that describes user behavior in relation to images that depict items similar to the item (e.g., belonging to the same category of clothing) depicted in the image received from the seller. The data that describes user behavior in relation to images may include indicators of actions taken by users (e.g., buyers) in response to seeing a plurality of images displayed to the users. The data that describes user behavior in relation to images (also called "user behavior data" or "user behavior indicators") may be captured (e.g., collected) based on the interaction of one or more users with numerous images that include a variety of display types and are of varied image quality (e.g., lighting, professional photographs, or a suitable combination thereof). [0048] In response to receiving the image 410, the image evaluation machine 310 analyses (e.g., performs an image analysis 420 of) the image using at least one computer processor. In some example embodiments, to perform the image analysis 420, the image evaluation machine 310 extracts one or more visual features from the received image 410. The image evaluation machine 310 may also identify the value(s) of one or more image attributes of the received image 410 based on the extracted one or more visual features of the received image 410 and the image attribute data 430 (e.g., data that identifies or describes image attributes and the values the image attributes may take). The image evaluation machine 310 may also classify the received image 410 into one or more categories based on the value(s) of the one or more image attributes 430. [0049] For example, the one or more visual features extracted from the received image 410 may include data that indicates a display type (e.g., a human person, a mannequin, or a flat display) used to display the clothing item depicted in the received image 410. The image attribute data 430 may include a number of image attributes, such as a display type, background, contrast, or lighting. Each image attribute 430 may be associated with (e.g., take, or have a corresponding) one or more values. For instance, the display type attribute may take one of three values: (1) person, (2) mannequin, or (3) flat. Based on the one or more visual features extracted from the received image 410 and the display type attribute, the image evaluation machine 310 may identify the value of the display attribute of the received image 410 (e.g., person). The image evaluation machine 310 may classify the received image 410 into a specific display type category (e.g., the person category, the mannequin category, or the flat category) based on the identified value of the display type attribute of the received image 410. [0058] The image evaluation machine 310 may rank the search results referencing the items (e.g., the images depicting a black dress) based on their relevance to a particular keyword. In some example embodiments, when collecting the user behavior data 440, the image evaluation machine 310 may collect only data that describes user behavior in relation to images of highly relevant items. The highly relevant items may be the items depicted in images displayed on the first search results page in response to a query entered by a user. [0071] The results of the user behavior analysis 450 described above may show that, in some example embodiments, the P-type display of clothing in images may be the most effective product presentation among the three display types, and may help the most to attract users' attention and raise the sell-through rate. The results of the user behavior analysis 450 may be useful to numerous recipients, for example, to apparel e-retailers in choosing a better presentation strategy or to e-commerce operators in designing a better search or feed recommendation system to improve click-through rates. Furthermore, in some example embodiments, the user behavior analysis 450 may be used to evaluate an image that depicts an item to determine the likelihood of the image to elicit a desired response from a potential buyer of the item.); wherein the respective weighted value of the online banner image (Di et al. 2015/0286898 [0053 – weighted score] The confidence score value of the received image 410 and the low-level-quality score value of the received image 410 may be combined, in some instances, based on multiplying the confidence score value of the received image 410 and the low-level-quality score value of the received image 410 to compute the image score value of the received image 410. In other instances, the confidence score value of the received image 410 and the low-level-quality score value of the received image 410 may be assigned particular weights, according to a weight assigning rule, to generate a weighted confidence score value of the received image 410 and a weighted low-level-quality score value of the received image 410. The weighted confidence score value of the received image 410 and the weighted low-level-quality score value of the received image 410 may be added together to compute the image score value of the received image 410. In some example embodiments, the particular weights may be selected during the user behavior analysis 450 of user behavior data 440 that indicates how users, who see a plurality of images that depict similar items and have different image attribute values, act in relation to particular images. [0115 – weighted score] The combining of the image appeal score value and of the low-level-quality-score value may include, in some instances, multiplying the image appeal score value of the image A and the low-level-quality-score value of the image A to compute the final score value of the image A. The combining of the image appeal score value of the image A and of the low-level-quality-score value of the image A may include, in some instances, assigning particular weights to the image appeal score value of the image A and to the low-level-quality-score value of the image A, according to a weight assigning rule, to generate a weighted image appeal score value of the image A and a weighted low-level-quality-score value of the image A. The combining may further include adding the weighted image appeal score value of the image A and the weighted low-level-quality-score value of the image A to compute the final score value of the image A. In some example embodiments, the particular weights may be selected during the analysis of the user behavior data. Some or all of the scores' values (e.g., the confidence score value, the image score value, or the final score value) attributed to an image may be stored in one or more records of a database (e.g., the database 126).) and 
Di et al. 2015/0286898 may not expressly disclose the machine learning features, however, Koch et al. 2017/0287023 teaches these features as follows the updated online banner image comprise at least a portion of the training data used by the machine learning algorithm (Koch et al. 2017/0287023 [0024 – machine learning model] At step 225, recommendation system 100 generates aggregated matched data based on catalog data 205, ad display data 210, user behavior data 215, and image feature data 220. For example, recommendation system 100 can join the data sources catalog data 205, ad display data 210, user behavior data 215, and image feature data 220 to associate the data across the data sources. Beneficially, this permits matching data across the data sources with click and purchase events. Recommendation system 100 can then separate the aggregated matched data into training data set 230 and testing data set 235. Recommendation system 100 can then apply regression techniques using methods such as the Broyden-Fletcher-Goldfarb-Shanno algorithm to training data set 230 to generate machine learning model 115. Machine learning model 115 can be trained to predict the similarity between catalog items. For example, machine learning model 115 can be trained to predict a likelihood that a non-blacklisted item should be blacklisted based on one or more identified blacklisted catalog items. Beneficially, by training machine learning model 115 on catalog data 205, ad display data 210, user behavior data 215, and image feature data 220, the model can utilize any of those kinds of data predictively. Further, by training machine learning model 115 on data relating to multiple merchant catalogs, a more robust and accurate model can be generated. As will be appreciated by those of skill in the art, recommendation system 100 can then test and verify machine learning model 115 using testing dataset 235.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Di et al. 2015/0286898 to include the machine learning features as taught by Koch et al. 2017/0287023. One of ordinary skill in the art would have been motivated to do so in order to utilize common and well known machine learning techniques to train a model/algorithm which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682